EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION906 OF THE SARBANES-OXLEY ACT OF 2002 In connection with the Quarterly Report on Form 10-Q of ZAP (the “Company”) for the period ended March31, 2011, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), the undersigned, in the capacities and on the date indicated below, hereby certify pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: 1.The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and 2.The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: May 17, 2011 By:/s/ Steven Schneider Steven Schneider Co-Chief Executive Officer By:/s/ Alex Wang Alex Wang Co-Chief Executive Officer By: /s/ Benjamin Zhu Benjamin Zhu Chief Financial Officer A signed original of this written statement required by Section906 has been provided to ZAP and will be retained by ZAP and furnished to the Securities and Exchange Commission or its staff upon request.
